Citation Nr: 0724106	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to special monthly compensation for the loss 
of use of a creative organ.  

2.  Entitlement to service connection for a back condition 
with radiculopathy.

3.  Entitlement to service connection for a bilateral leg 
condition.    

4.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.    

5.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 30 percent 
disabling.  

6.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2005, October 2005 and June 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Medical and Regional Office Center in Wichita, Kansas 
(the RO).   

Procedural history

The veteran served on active duty from April 1967 until 
September 1970.  he served in Vietnam and was awarded the 
Combat Action Ribbon.  

In a June 2005 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for PTSD.  An 
initial evaluation of 30 percent disabling was assigned.  
Entitlement to service connection of hearing loss was also 
granted. and a noncompensable evaluation was assigned.  

In an October 2005 rating decision the RO denied the 
veteran's claims of entitlement to service connection for 
back condition and a bilateral leg condition as well as 
entitlement to TDIU.  

In November 2005 the veteran's representative filed a Notice 
of Disagreement (NOD) indicating that the veteran was seeking 
an increased disability rating for service-connected PTSD and 
that he also wished to appeal the denials of entitlement to 
service connection for a back condition and a bilateral leg 
condition and the denial of TDIU.   The appeal as to these 
four issues was perfected by the veteran's timely submission 
of a VA Form 9 in May 2006.  

Also in May 2006, correspondence from the veteran indicated 
disagreement with the noncompensable disability rating 
assigned for service-connected hearing loss.  This NOD is 
timely.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2002).  Accordingly, that issue has also reached 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process].     

In a June 2006 rating decision, the RO denied the veteran's 
claim of entitlement to special monthly compensation for the 
loss of use of a creative organ.  The veteran disagreed with 
that decision and has perfected an appeal as to that issue.  

In March 2007, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  The veteran also submitted evidence 
directly to the Board, along with a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).  A transcript 
of that hearing and the additionally submitted evidence has 
been associated with the veteran's VA claims folder.  

The issues of entitlement to service connection for a back 
and a leg condition, entitlement to increased ratings for 
bilateral hearing loss and PTSD, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


Issues not on appeal 

In the June 2005 rating decision, the RO denied service 
connection for hypertension and hypoglycemia.  Service 
connection was granted for tinnitus and a 10 percent 
disability rating was assigned.  In the October 2005 rating 
decision, entitlement to service connection of a stab wound 
to the arm was granted and a noncompensable disability rating 
was assigned.  To the Board's knowledge, the veteran has not 
disagreed with any of those decisions.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran has not lost the use of a creative organ.


CONCLUSION OF LAW

The need for special monthly compensation based on loss of 
use of a creative organ is not established. 38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. § 3.350 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to special monthly compensation for the loss 
of use of a creative organ.  

The veteran is seeking entitlement to special monthly 
compensation for loss of use of a creative organ.  
Essentially, he contends that the medications which he takes 
for his service-connected PTSD have caused erectile 
dysfunction.  

As is discussed elsewhere in this decision, the remaining 
issues on appeal are being remanded for additional 
evidentiary and procedural development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claim in a 
letter dated December 20, 2005.   The December 2005 letter 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran of the criteria for a successful claim of 
entitlement to special monthly compensation.  

The December 2005 letter specifically notified the veteran 
"If there is any other  evidence or information that you  
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim please send it to us."  These requests comply with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

The Board is aware of the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) concerning amplified 
notice requirements for service connection claims.  The 
notice requirements set out in Dingess have been applied by 
analogy to a variety of claim types.  However, as Dingess 
contemplates additional notice related to degree of 
disability of the claimed condition the Board believes it is 
not applicable by analogy to the veteran's claim of 
entitlement to special monthly compensation.  Special monthly 
compensation is a benefit paid at a specified rate on a 
showing of the existence of a condition, without regard to 
"degree of disability" for that condition.   With respect 
to effective date, because the claim is being denied the 
matter of the assignment of an effective date is moot.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's VA outpatient medical records and private medical 
records.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  In his 
January 2007 appeal the veteran requested a hearing before a 
member of the Board.  This was accomplished in March 2007 and 
a transcript of the hearing has been associated with the 
veteran's claims folder.  See 38 C.F.R. § 3.103 (2006).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. 
§ 3.350(a) (2006).

Loss of a [male] creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or other creative organ.  Loss of use of one 
testicle will be established when examination by a board 
finds that: (a) the diameters of the affected testicle are 
reduced to one-third of the corresponding diameters of the 
paired normal testicle, or (b) the diameters of the affected 
testicle are reduced to one-half or less of the corresponding 
normal testicle and there is alteration of consistency so 
that the affected testicle is considerably harder or softer 
than the corresponding normal testicle; or (c) if neither of 
the conditions (a) or (b) is met, when a biopsy, recommended 
by a board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i) (2006).

Section 1114(k) of Title 38, United States Code, authorizes a 
special rate of compensation for the disabilities specified 
in that provision.  Neither section 1114(k) nor VA's general 
rulemaking authority, 38 U.S.C. § 501(a), delegates to VA 
authority to recognize by rulemaking additional injuries or 
conditions not specified in section 1114(k) for which the 
special rate of compensation will be paid.  See VAOGCPREC 2-
2000.

Analysis

The Board can identify no medical evidence establishing any 
of the conditions enumerated under 38 C.F.R. § 
3.350(a)(1)(i).  The evidence does not show the acquired 
absence of either testicle or other creative organ.  Nor does 
the evidence show atrophy of either testicle, alteration in 
the consistency of either testicle, or the absence of 
spermatozoa in either testicle.  A December 2006 VA medical 
"active problems list" did not disclose any disability 
related to the veteran's testicles or reproductive system.   

The veteran does not in fact contend that any of the 
enumerated conditions are met. His contention is that his as 
a side effect of medication for his service-connected PTSD he 
has lost erectile function .  Such symptomatology, even if 
shown in the medical records, does not satisfy the specific 
and unambiguous requirements for special monthly 
compensation.

When terms of regulation are unambiguous, "no further inquiry 
is usually required." See Mauerhan v. Principi, 16 Vet. App. 
436 (2002), citing Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999). Accordingly, the appeal is denied as to this issue.

Additional comment

The Board notes that the veteran has limited his claim to 
claim for special monthly compensation.  However, the Board 
believes that the veteran's presentation indicates an intent 
to file a claim of entitlement to service connection of 
erectile dysfunction secondary to PTSD.  That claim, which 
involves a completely different regulation, has not yet been 
adjudicated by the RO.  See 38 C.F.R. § 3.310 (2006).  That 
matter is referred to the RO for appropriate action.  


ORDER

Entitlement to special monthly compensation for loss of use 
of a creative organ is denied.  


REMAND

The veteran is seeking entitlement to service connection of a 
back and leg condition, increased ratings for service-
connected bilateral hearing loss and PTSD, and entitlement to 
TDIU.  For the reasons set out immediately below, remand of 
these issues is in order.  

2.  Entitlement to service connection for a back condition 
with radiculopathy.

3.  Entitlement to service connection for a bilateral leg 
condition.    

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an in-service incurrence of disease or injury, the 
Board is to obtain a medical opinion as to whether there is a 
nexus between the claimed disability and his active service.  
See Charles v. Principi, 
16 Vet. App. 370 (2002).

The Board notes that the veteran's service medical records 
are pertinently negative for any complaints relative to the 
back and knees.  However, the veteran's DD Form 214 clearly 
shows that the veteran was awarded a Combat Action Ribbon for 
service in Vietnam.  Pursuant to 38 U.S.C.A. § 1154(b) (West 
2002), with respect to combat veterans, "The Secretary shall 
accept as sufficient proof of service-connection . . . 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service. "  
Because the evidence of record verifies that the veteran had 
combat exposure, 38 U.S.C.A. § 1154 (b) applies, and the 
in-service incurrence of injury is arguably satisfied.

With respect to the matter of current disability, recent VA 
treatment records show that the veteran has been diagnosed 
with arthritis of the left knee as well as generalized 
osteoarthritis.  

The veteran has not yet been afforded a VA medical 
examination and opinion to determine the nature and etiology 
of his back and knee complaints.  While current disability 
has arguably been shown, an examination is required to 
clarify the nature of such.  Accordingly, the Board believes 
that a VA medical opinion must be obtained to clarify both 
the diagnosis and etiology of any back and leg condition.  
See Charles, supra.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.    

5.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 30 percent 
disabling.  

6.  Entitlement to TDIU.

Manlincon remand

As set out in detail in the Introduction above, the veteran 
has recently filed a timely NOD concerning the noncompensable 
disability rating assigned his service-connected bilateral 
hearing loss.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  
A remand for such action is now necessary.  



VCAA notice

The veteran received VCAA notice relating to the development 
of his bilateral hearing loss and PTSD claims in an October 
6, 2004 VCAA letter.  However, that letter did not provide 
the veteran with notice of all five elements of a claim, as 
set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This is especially crucial as the issue before the Board is 
now entitlement to an increased disability rating.  
Accordingly, notice of the criteria concerning the assignment 
of disability ratings is particularly important to the matter 
at hand.  Additional notice is required for these issues as 
well.  Therefore, the Board must also remand these claims to 
the AOJ to provide proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

SSA records

At the veteran's March 2007 hearing he testified that he was 
unemployed and in receipt of Social Security Administration 
(SSA) disability compensation.  More specifically, he 
testified that the basis of the compensation award included 
his service-connected PTSD.  See transcript of the hearing, 
page 18.    

In April 2006, the veteran forwarded to VA a copy of his 
award letter and SSA decision.  A review of the March 2006 
decision indicates that unemployability was found on the 
basis of a document described as the October 10, 2005 
statement of Dr. L.P., the veteran's VA treating physician.  
Dr. L.P.'s statement is not contained in the SSA information 
submitted by the veteran or in the veteran's VA treatment 
records.  Instead, the veteran's VA treatment records show 
that on October 10, 2005, when the veteran requested that Dr. 
L.P. fill out a statement for SSA, the veteran was advised 
that Dr. L.P. would be away for the next month.  

The Board finds that the medical records underlying the 
veteran's SSA disability determination are potentially 
pertinent to the veteran's increased rating and TDIU claims, 
and they should be obtained for consideration in connection 
with the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) [VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits].

Accordingly, the case is REMANDED for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice as to his claims of 
entitlement to increased disability 
ratings for PTSD and bilateral hearing 
loss, to include the notice requirements 
as amplified by Dingess.  

2.  VBA should arrange for the veteran to 
be examined by a medical professional in 
order to determine the existence, nature 
and etiology of any back or knee disorder.  
The examiner should review the veteran's 
claims folder and render an opinion, in 
light of the veteran's entire medical 
history, as to the relationship, if any, 
between any diagnosed back or knee 
disabilities and the  veteran's military 
service.  If any back or knee disability 
is part of a generalized disease process, 
the examiner should comment on the 
relationship, if any, between such 
generalized disease process and the 
veteran's military service.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

3.  VBA should attempt to obtain from SSA 
copies of all medical records relied upon 
in reaching the veteran's SSA  disability 
determination.  All efforts in this regard 
should be documented in the claims folder.

4.  After completing any other development 
it deems necessary, VBA should:   
    
    (a.) Readjudicate the veteran's claims 
of entitlement to service connection for  
back and leg disabilities, an increased 
rating for PTD, and TDIU.  If any benefit 
sought on appeal remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order; and
    
    (b.) Issue a statement of the case 
(SOC) addressing the issue of the 
veteran's claim of entitlement to an 
increased (compensable) initial evaluation 
for service connected hearing loss.  The 
veteran must be advised of his appellate 
rights.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


